DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/304,920, filed 28 June 2021, which claims priority to Chinese Application No. CN202010613538.5, filed 30 June 2020.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 C.F.R. §§ 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 C.F.R. §§  1.52(a) and (b).
The application papers are objected to because the text appears halftoned instead of solid, insufficient to meet the standards required under 37 C.F.R. § 1.52(a)(iv) and (v).
A legible substitute specification, abstract, and claim set in compliance with 37 C.F.R. §§ 1.52(a) and (b) and 1.125 is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use non-structural nonce terms considered equivalent to the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. § 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the “motion compensation module”, the “judgment unit”, the “extraction unit”, the “calculation unit”, the “clustering unit”, and the “interpolation unit” in claim 9 and claims dependent therefrom, because the claim 9 recitation of these components within a “chip” is sufficient to impart structural meaning.
Because these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 7 is objected to because in the second line, “to obtaining” is ungrammatical.  Appropriate correction is required.
Claim 9 is objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each step or element in a claim to be separated by a line indentation.  Here, the calculation unit limitation recites two distinct steps of obtaining a first set of motion vectors and obtaining a second set of motion vectors in the same indentation.  Appropriate correction is required.
Claim 12 is objected to because in the final indentation, “configure” should be “configured”.  Appropriate correction is required.
Claim 16 is objected to because in the preamble, “comprise” should be “comprises”.  Appropriate correction is required.
Claim 17 is objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each step or element in a claim to be separated by a line indentation.
Claim 19 is objected to because in the preamble, “comprises” should be “comprising”.  Appropriate correction, such as cancelling the claim (see § 112(d) rejection infra), is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “An electronic device comprises: a chip in claim 9”.  As there is no differentiation or distinction from the claim 19 electronic device and the claim 9 chip, claim 19 is completely redundant with claim 9.  In contrast, claim 20 further limits claim 19 properly by specifying kinds of electronic devices.  Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Here, although the examiner will not insist on preferred language (M.P.E.P. §2173.02(II)), it is suggested as an example that Applicant cancel claim 19 and amend claim 20 to recite:
20 (amended).	An electronic device comprising a set-top box, a television, a projector or a cell phone,
wherein the electronic device comprises the chip of claim 9.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7–9, 12, and 16–20 are rejected under 35 U.S.C. § 103 as being unpatentable over B.D. Choi, J.W. Han, C.S. Kim, & S.J. Ko, “Motion-Compensated Frame Interpolation Using Bilateral Motion Estimation and Adaptive Overlapped Block Motion Compensation”, 17 IEEE Transactions on Circuits & Systems for Video Tech. 407–416 (April 2007) (“Choi”) in view of S. Dikbas & Y. Altunbasak, “Novel True-Motion Estimation Algorithm and Its Application to Motion-Compensated Temporal Frame Interpolation”, 22 IEEE Transactions on Image Processing (Aug. 2013) (“Dikbas”).  Both Choi and Dikbas were cited as ‘Y’ documents in the European Search Report for corresponding application No. EP 21182592 A, and were listed in the 21 December 2021 Information Disclosure Statement.
Choi, directed to motion compensated interpolation, teaches with respect to claim 1 a motion compensation method, comprising:
determining whether a current block is located at a junction of a foreground and a background (§ III, Fig. 4; motion segmentation that partitions out boundary blocks);
in response to a determination that the current block is located at the junction of the foreground and the background, marking the current block as a target block, [and] a motion vector of the target block being a basic motion vector (§ III, applying variable-size block motion compensation to boundary blocks);
obtaining a first set of motion vectors based on differences between motion vectors of a first central block of the target block pointing to a previous frame within a search range and the basic motion vector (§ III.A, bilateral motion estimation from previous frame);
obtaining a second set of motion vectors based on differences between motion vectors of a second central block of the target block pointing to a current frame within a search range and the basic motion vector (§ III.D, adaptive overlapped block motion compensation uses reliability of neighboring motion vectors to predict the current block);
clustering the first set of motion vectors and the second set of motion vectors (§ III.B, segmenting blocks using motion vector clustering) . . . ; and
obtaining a pixel value of the target block based on the basic motion vector and the additional motion vector (§ III.D, combining previous motion vector and weighted neighboring motion vectors for final motion compensation).

The claimed invention differs from Choi in that the claimed invention uses motion vector clustering to obtain the additional motion vector of the target block.  The motion clustering in Choi, in contrast, uses motion vector clustering to segment and divide blocks iteratively.  However, Dikbas, directed to motion estimation and motion compensation, teaches with respect to claim 1: clustering the first set of motion vectors and the second set of motion vectors to obtain an additional motion vector of the target block (§ III.B, using modified k-means clustering algorithm to select predictor motion vectors).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Choi algorithm to use the clustering directly to find motion predictors, as taught by Dikbas, in order to balance the competing limits of computational simplicity and accuracy for regions with complicated motion, such as the Choi junction blocks.  Dikbas § III.B.

Regarding claim 4, Choi in view of Dikbas teaches the method of claim 1, wherein obtaining the pixel value of the target block based on the basic motion vector and the additional motion vector comprises:
obtaining the pixel value of the basic motion vector in the previous frame as a first basic pixel value and the pixel value of the basic motion vector in the current frame as a second basic pixel value (Choi § III.A, pixel values s in intermediate frame fn and reference frames fn-1 or fn+1);
obtaining the pixel values of the additional motion vector in the previous frame and the current frame as reference pixel values (§ III.IV, neighboring motion vector vi+p,j+q) [and]
obtaining a pixel value of the target block based on a pixel value of the reference pixel values that has a correlation with the basic pixel value (id., computing s from motion vectors for current and neighboring blocks based on reliability weightings).

Regarding claim 7, Choi in view of Dikbas teaches the method of claim 1, wherein clustering the first set of motion vectors and the second set of motion vector to obtaining [sic] the additional motion vector of the target block comprises:
dividing the first set of motion vectors and the second set of motion vectors into a plurality of groups based on variabilities of the motion vectors (Choi § III.B, step 2 of clustering motion vectors based on a threshold);
taking a mean value of the motion vectors or a median value of the motion vectors in each group as the additional motion vector (id., step 4 of updating cluster centers of the average of motion vectors in the cluster).

Regarding claim 8, Choi in view of Dikbas teaches the method of claim 1, wherein determining whether the current block is located at the junction of the foreground and the background comprises:
obtaining a motion vector of the current block (Choi § III.B, segmentation takes motion vectors of all blocks as input);
determining whether motion vectors of surrounding blocks centered on the current block are the same as the motion vector of the current block (Fig. 4, internal regions have same motion vectors); [and]
in response to a determination that a motion vector of a surrounding block is different from the motion vector of the current block, determining that the current block is located at the junction of foreground and background (id., boundary regions have different motion vectors than neighboring internal regions).

Regarding claim 9, Choi in view of Dikbas teaches a chip, comprising a motion estimation module (Choi § I, decoder-side post-processing tool that performs motion compensation; Dikbas § I, implementation in hardware) comprising:
a judgment unit, configured to determine whether a current block is located at a junction of a foreground and a background (Choi § III, Fig. 4, motion segmentation that partitions out boundary blocks);
an extraction unit, configured to mark the current block as a target block, a motion vector of the target block being a basic motion vector, in response to a determination that the current block is located at the junction of the foreground and the background (§ III, applying variable-size block motion compensation to boundary blocks);
a calculation unit, configured to obtain a first set of motion vectors based on differences between motion vectors of a first central block of the target block pointing to a previous frame within a search range and the basic motion vector (§ III.A, bilateral motion estimation from previous frame);
and obtain a second set of motion vectors based on differences between motion vectors of a second central block of the target block pointing to a current frame within a search range and the basic motion vector (§ III.D, adaptive overlapped block motion compensation uses reliability of neighboring motion vectors to predict the current block);
a clustering unit, configured to cluster the first set of motion vectors and the second set of motion vectors (§ III.B, segmenting blocks using motion vector clustering) to obtain an additional motion vector of the target block (Dikbas § III.B, using modified k-means clustering algorithm to select predictor motion vectors); and
an interpolation unit, configured to obtain a pixel value of the target block based on the basic motion vector and the additional motion vector (Choi § III.D, combining previous motion vector and weighted neighboring motion vectors for final motion compensation).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Choi algorithm to use the clustering directly to find motion predictors, as taught by Dikbas, in order to balance the competing limits of computational simplicity and accuracy for regions with complicated motion, such as the Choi junction blocks.  Dikbas § III.B.

Regarding claim 12, Choi in view of Dikbas teaches the chip of claim 9, wherein the interpolation unit further comprises:
a basic pixel value cell, configured to obtain the pixel value of the basic motion vector in the previous frame as a first basic pixel value and the pixel value of the basic motion vector in the current frame as a second basic pixel value (Choi § III.A, pixel values s in intermediate frame fn and reference frames fn-1 or fn+1);
a reference pixel value cell, configured to obtain the pixel values of the additional motion vector in the previous frame and the current frame as a reference pixel value (§ III.IV, neighboring motion vector vi+p,j+q); [and]
a target pixel value cell, configure [sic] to obtain a pixel value of the target block based on a pixel value of the reference pixel value that has a correlation with the basic pixel value (id., computing s from motion vectors for current and neighboring blocks based on reliability weightings).

Regarding claim 16, Choi in view of Dikbas teaches the chip of claim 9, wherein the clustering unit further comprise [sic]:
a grouping cell, configured to divide the first set of motion vectors and the second set of motion vectors into a plurality of groups based on the variabilities of the motion vectors (Choi § III.B, step 2 of clustering motion vectors based on a threshold); [and]
a clustering cell, configured to take a mean value of the motion vectors or a median value of the motion vectors in each group as the additional motion vector (id., step 4 of updating cluster centers of the average of motion vectors in the cluster).

Regarding claim 17, Choi in view of Dikbas teaches the chip of claim 9, wherein the judgment unit is configured to obtain a motion vector of the current block (Choi § III.B, segmentation takes motion vectors of all blocks as input),
and determine whether motion vectors of the surrounding blocks centered on the current block are the same as the motion vector of the current block ((Fig. 4, internal regions have same motion vectors),
and, in response to a determination that a motion vector of a surrounding block is different from the motion vector of the current block, determining that the current block is located at the junction of foreground and background (id., boundary regions have different motion vectors than neighboring internal regions).

Regarding claim 18, Choi in view of Dikbas teaches the chip of claim 9, wherein the chip further comprises: a motion estimation module, configured to provide a motion vector to the motion  compensation module (Choi §§ III.A–B, bilateral motion estimation that produces the motion vectors used for segmentation).

Regarding claim 19, Choi in view of Dikbas teaches an electronic device comprises [sic]: a chip in claim 9 (claim 9 rejection supra).

Regarding claim 20, Choi in view of Dikbas teaches the electronic device in claim 19, wherein the electronic device is a set-top box, a television (Choi § V, application to LCD TV; Dikbas § I, application to television), a projector, or a cell phone (Dikbas § I, application to hand-held device).

Allowable Subject Matter
Claims 2, 3, 5, 6, 10, 11, and 13–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 2 and 10 recite taking blocks in the previous frame as the first and second central blocks, and obtaining motion vectors surrounding these previous frame blocks.  In contrast, closest prior art Choi sets the average motion vector of the blocks in the current frame as a cluster center.  Closest prior art Dikbas at Figure 4a shows predictors on a previous frame that meet the claimed condition, with the previous frame predictor at (i, i) being a central block, but Choi uses these predictors in combination with more predictors from the current frame, as shown in Figure 4b.  The reasoning in the European Search Opinion for corresponding application EP 21182592.2 in rejecting claim 2 does not meet United States standards of rigor.  Claims 5 and 13 are allowable for the reasons given in the European Search Opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487